DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 27 October 2020.  The information therein was considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, an electronic device comprising a semiconductor memory, the semiconductor memory comprising: a substrate including a cell region, a first peripheral circuit region disposed at a first side of the cell region in a first direction, and a second peripheral circuit region disposed at a second side of the cell region in a second direction crossing the first direction; a plurality of first lines disposed over the substrate and extending in the first direction across the cell region and the first peripheral circuit region; a plurality of second lines disposed over the first lines and extending in the second direction across the cell region and the second peripheral circuit region; a contact plug disposed in the second peripheral circuit region and having an upper surface coupled to a second line; a plurality of third lines disposed over the second lines and respectively overlapping the second lines; a plurality of fourth lines disposed over the third lines and respectively overlapping the first lines; a plurality of first memory cells disposed in the cell region and located at intersections of the first lines and the second lines between the first lines and the second lines; and a plurality of second memory cells disposed in the cell region and located at intersections of the third lines and the fourth lines between the third lines and the fourth lines, wherein a first portion of a third line located in the cell region contacts the second line, and a second portion of the third line located over the contact plug is spaced apart from the second line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim US 2021/0391387 is cited as a related application.
Tabata et al. US 8,183,602 teach a nonvolatile semiconductor memory device including via-holes continuously formed through plural cell array layers.
Cho US 11,296,148 teaches a variable resistance memory device including a cell region and a peripheral circuit region surrounding the cell region, first to fourth conductive lines spaced apart from each other in a vertical direction on the cell region, first to fourth contact plugs contacting substrate-facing surfaces of the first to fourth conductive lines, respectively. 

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/22/2022